UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-31743 INTERACTIVE THERAPEUTICS, INC. (Exact name of small business issuer as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 84-1536517 (IRS Employer Identification No.) 5075 Westheimer Road, Suite Houston, Texas (Address of principal executive offices) 77056 (Zip Code) Registrant’s telephone number, including area code:(713) 402-6700 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: No Par Value Common Stock Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesNo [X] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Issuer’s revenues for the fiscal year ended March 31, 2007, were none. The Company’s common stock is not listed on any exchange and does not trade. The Registrant’s common stock outstanding as of April 29, 2008, was 81,352,500 shares. DOCUMENTS INCORPORATED BY REFERENCE:None Transitional Small Business Disclosure Format (Check One): Yes [_] No [X] INTERACTIVE THERAPEUTICS, INC. INDEX TO FORM 10-KSB March 31, 2007 Part I Item 1. Description of Business Item 2. Description of Property Item 3. Legal Proceedings Item 4. Submission of Matters to a Vote of Security Holders Part II Item 5. Market for Common Equity and Related Stockholder Matters Item 6. Management’s Discussion and Analysis and Results of Operations and Financial Condition Item 7. Financial Statements Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 8A. Controls and Procedures Item 8B. Other Information Part III Item 9. Directors, Executive Officers, Promoters and Control Persons, Compliance with Section 16(a) of the Exchange Act Item 10. Executive Compensation Item 11. Security Ownership of Certain Beneficial Owners and Management Item 12. Certain Relationships and Related Party Transactions Item 13. Exhibits Item 14. Principal Accountant Fees and Services FORWARD LOOKING STATEMENTS This Form 10-KSB contains forward-looking statements.These statements relate to future events or future financial performance and involve known and unknown risks, uncertainties and other factors that may cause Interactive Therapeutics, Inc.’s (the “Company” or “Interactive”) or its industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or the negative of these terms or other comparable terminology.These statements are only predictions.Actual events or results may differ materially. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the Company nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements.The Company is under no duty to update any of the forward-looking statements after the date of this report to conform its prior statements to actual results. Further, this report contains forward looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act that involve substantial risks and uncertainties.Such statements include, without limitation, all statements as to expectation or belief and statements as to the Company’s future results of operations, the progress of any research, product development and clinical programs, the need for, and timing of, additional capital and capital expenditures, partnering prospects, the protection of and the need for additional intellectual property rights, effects of regulations, the need for additional facilities and potential market opportunities.The Company’s actual results may vary materially from those contained in such forward-looking statements because of risks to which the Company is subject, such as lack of available funding, competition from third parties, intellectual property rights of third parties, regulatory constraints, litigation and other risks to which the Company is subject. PART I ITEM
